 Case 3:19-cv-01843-X Document 31 Filed 01/04/21          Page 1 of 15 PageID 3281



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 KYLE MARK LAWRENCE,                      §
                                          §
          Appellant,                      §
                                          §
 v.                                       §       Civil Action No. 3:19-CV-01843-X
                                          §
 FROST BANK,                              §
                                          §
          Appellee.                       §

                        MEMORANDUM OPINION AND ORDER

      Before the Court is Appellant Kyle Mark Lawrence’s Appeal of the Findings of

Fact, Conclusions of Law and Judgment of the United States Bankruptcy Court for

the Northern District of Texas, pursuant to 11 U.S.C. § 523(a)(2)(A). [Doc. No. 1].

After an evidentiary trial, the Bankruptcy Court concluded that Frost Bank had

established a nondischargeable claim against Lawrence. 1 Having considered the

relevant pleadings, the Court AFFIRMS the Bankruptcy Court’s decision in its

entirety.

                                  I.   Background

      The Bankruptcy Court found the following: as of July 30, 2017, Lawrence was

the sole owner and member of Lawrence Built, LLC, a roofing company that

sometimes operated under the assumed name LB Commercial Roofing. Starting in

January 2016, Lawrence Built obtained the following loans from Frost Bank, in order:

(1) a revolving line of credit (“the Credit Loan”); (2) a promissory note secured by an


      1   Doc. No. 1-1 at 8–9.


                                              1
 Case 3:19-cv-01843-X Document 31 Filed 01/04/21         Page 2 of 15 PageID 3282



interest in two trucks Lawrence Built owned (“Note 1”); (3) another promissory note

secured by an interest in another truck Lawrence Built owned, certain related items

then owned or thereafter acquired, and a personal guarantee of repayment of all

indebtedness (“Note 2”); and (4) yet another promissory note, which renewed and

replaced the Credit Loan, secured by an interest in “all inventory and accounts of the

Borrowing Entity, then owned or thereafter acquired, as well as related assets and

rights” (“Note 3”). Lawrence Built executed Note 3 in March 2017 after consulting

about Lawrence Built’s financial issues with Frost Bank and never made a single

payment on the note.

      Shortly after meeting with Frost Bank in March 2017, Lawrence formed an

entirely new commercial entity named LB Commercial Roofing, LLC (“LB Roofing”)

and abandoned that name as an assumed name for Lawrence Built. Frost Bank filed

a notice of default and demand against Lawrence and Lawrence Built in May 2017

that allowed it to accelerate repayment. Around that time, Lawrence decided that he

and Lawrence Built would file for Chapter 7 bankruptcy and did so on July 30, 2017.

      But that’s not all. In November of 2016, after the execution of the Credit Loan,

Note 1, and Note 2, Lawrence Built subcontracted with a construction company to

help build a Gold’s Gym. It did so using the assumed name LB Commercial Roofing.

And (so Frost Bank alleged) Lawrence Built eventually diverted revenue from this

construction project to Lawrence’s new entity, LB Roofing, seemingly without

informing Frost Bank or the construction company. Lawrence Built did the same

thing to another construction company when subcontracting to help build a Dunkin’



                                             2
 Case 3:19-cv-01843-X Document 31 Filed 01/04/21                   Page 3 of 15 PageID 3283



Donuts restaurant in April 2017. And Lawrence repeated this pattern with other

clients. Lawrence even diverted some of the funds from his LB Roofing venture into

a personal account he didn’t disclose in his original bankruptcy filing and transferred

a number of intangible assets from Lawrence Built to LB Roofing. 2

        Once it found out about all this, Frost Bank sued Lawrence in bankruptcy

court, seeking to “establish its breach-of-contract claim against Mr. Lawrence . . . and,

also,   have            the   court   declare   its   claim   against   Mr.   Lawrence   to   be

nondischargeable . . . .” 3           The bankruptcy court found that Frost Bank had

established a claim against Lawrence, and that that claim was nondischargeable

under section 523(a)(2)(A) of the Bankruptcy Code because Lawrence “made false

representations, material omissions, and committed actual fraud in connection with

[Lawrence’s] extension and renewal of credit and in thereafter converting Frost

Bank’s collateral.” 4 Lawrence appealed the bankruptcy court’s ruling to this Court. 5

                                        II.     Legal Standard

        District courts (like this Court) have jurisdiction to hear appeals from final

judgments of bankruptcy courts. 6 The Court reviews the bankruptcy court’s findings




      2 LB Roofing used the same logo, phone number, website address, and trademarked slogan as

Lawrence Built. See [Doc. No. 1-1] at 28–29.
        3   Id. at 8.
        4   Id. at 8–9.
        5   [Doc. 1].
        6   28 U.S.C. § 158(a)(1).


                                                        3
 Case 3:19-cv-01843-X Document 31 Filed 01/04/21                     Page 4 of 15 PageID 3284



of fact for clear error and conclusions of law de novo. 7 The Court finds clear error

when “upon examination of the entire evidence [the Court] is left with the definite

and firm conviction that a mistake has been committed.” 8

                                          III.    Analysis

      Argument-wise, Lawrence throws everything but the kitchen sink at the

bankruptcy court’s judgment. He argues that the Bankruptcy Court erred in the

following ways (hereafter, “issues”):

      1.        Finding that Frost Bank had standing to sue;

      2.        Finding that Lawrence made knowing false representations to Frost

                Bank;

      3.        Finding that Frost Bank justifiably relied on any representations found

                to have been made by Lawrence;

      4.        Dismissing Lawrence’s counterclaim regarding Frost Bank’s state-court

                lawsuit against LB Roofing;

      5.        Dismissing Lawrence’s affirmative defense of offset and credit;

      6.        Finding that any payments to Lawrence constituted Frost Bank’s

                collateral;

      7.        Finding that the accounts receivable was the “asset transferred,” and

                not the project contract;




      7   Drive Fin. Servs., L.P. v. Jordan, 521 F.3d 343, 346 (5th Cir. 2008).
      8   Justiss Oil Co., Inc. v. Kerr-McGee Ref. Corp., 75 F.3d 1057, 1062 (5th Cir. 1996).


                                                       4
Case 3:19-cv-01843-X Document 31 Filed 01/04/21     Page 5 of 15 PageID 3285



    8.    Finding that the agreement with Cross Timbers Church (another client

          of Lawrence’s) was with Lawrence Built, not LB Roofing;

    9.    Finding and calculating damages;

    10.   Declaring the total amount of contractual debt non-dischargeable even

          though the bankruptcy court found no alleged false representations

          made prior to Note 1 and Note 2’s execution;

    11.   Declaring any amount of the debt non-dischargeable when the

          bankruptcy court didn’t see any evidence of Note 3’s outstanding

          balance;

    12.   Allowing evidence outside the scope of the complaint;

    13.   Considering purportedly fraudulent actions occurring after Lawrence’s

          bankruptcy petition;

    14.   Finding actual fraud;

    15.   Finding that a fraudulent conveyance scheme can stand without an

          actual fraudulent conveyance under Texas or federal law;

    16.   Disallowing Lawrence’s knowledge-and-intent testimony;

    17.   Disallowing testimony from two check signers;

    18.   Allowing bank statements into evidence with no business-records

          affidavit;

    19.   Admitting several evidentiary exhibits based on a supposedly defective

          business-records affidavit;




                                         5
  Case 3:19-cv-01843-X Document 31 Filed 01/04/21                    Page 6 of 15 PageID 3286



       20.       Inappropriately commenting on the alleged credibility of witnesses

                 without stating the basis for said comments; and

       21.       Limiting the amount of time for Lawrence to present his case in chief to

                 less time than Frost Bank’s.

The Court will address each issue in turn.

                                  A.   Standing to Sue (Issue 1)

       The bankruptcy court concluded that Frost Bank had standing to sue because

it had stated a claim against Lawrence under section 523(a)(2) of the Bankruptcy

Code. 9 The Court reviews this conclusion of law de novo.

       Lawrence argues that Frost Bank doesn’t have standing because no fraudulent

conveyance scheme existed, and even if fraud or conversion was committed, Lawrence

Built committed it, and Frost Bank never argued it could “pierce the veil” and reach

Lawrence. 10 Frost Bank retorts that the Bankruptcy Court properly found actual

fraud, and because “a corporation’s employee is personally liable for tortious acts

which he directs or participates in during his employment[,]” 11 Frost Bank has

standing to sue Lawrence. 12




       9   [Doc. 1-1] at 30.
       10   [Doc. 17] at 21–26.
       11   Leyendecker & Assocs., Inc. v. Wechter, 683 S.W.2d 369, 375 (Tex. 1984).
        12 [Doc. 28] at 15–24. Frost Bank pointed out that it didn’t need to “pierce the veil” under

Texas law to hold Lawrence accountable because Lawrence signed the guaranty in his individual
capacity. See id. at 19.


                                                       6
 Case 3:19-cv-01843-X Document 31 Filed 01/04/21         Page 7 of 15 PageID 3287



      Section 523(a)(2)(A) requires a showing of “false pretenses, a false

representation, or actual fraud” in order to establish standing. 13 As detailed in the

Court’s discussion of Issue 14 and 15 below, the Court finds no clear error in the

Bankruptcy Court’s findings of fact that Lawrence committed actual fraud and

participated in fraudulent conveyance. And the Court finds that the Bankruptcy

Court’s factual findings compel its legal conclusions regarding standing. So the Court

affirms the decision below for the reasons in the Bankruptcy Court’s Findings of Fact

and Conclusions of Law.

                           B.    False Representations (Issue 2)

      Lawrence next argues that any representation he made to Frost Bank about

Lawrence Built’s financial situation or his commitment to Lawrence Built’s future

success was unknowing, mere puffery, or not false when he made them. 14 Frost Bank

counters that Lawrence repeatedly misrepresented both his future commitment to

Lawrence Built and his ability to repay his loans. 15 The Court, reviewing for clear

error the Bankruptcy Court’s judgment that Frost Bank had met its burden of

showing that Lawrence made false representations, finds no error and affirms the

Bankruptcy Court’s findings of fact on this point.




      13   11 U.S.C. § 523.
      14   [Doc. 17] at 27–36.
      15   [Doc. 28] at 27–33.


                                               7
  Case 3:19-cv-01843-X Document 31 Filed 01/04/21                   Page 8 of 15 PageID 3288



                C.      Justifiable Reliance on Representations (Issue 3)

       Lawrence next argues that Frost Bank could not have justifiably relied on

Lawrence’s oral representations because the written documents he provided to them

showed a large net loss in Lawrence Built’s profits, and because as a “sophisticated

financial institution,” Frost Bank should have been able to determine from those

documents that Lawrence Built would become insolvent. 16 Frost Bank states that it

had no reason to doubt Lawrence could timely repay his obligations, and its reliance

on Lawrence’s representations was justified. 17

       The Court finds no clear error in the Bankruptcy Court’s determination that

Frost Bank justifiably relied on Lawrence’s misrepresentations about Lawrence

Built. Thus, the Court affirms the Bankruptcy Court on this issue.

                         D.       Dismissal of Counterclaim (Issue 4)

       Lawrence next argues that the Bankruptcy Court erred in dismissing his

counterclaim against Frost Bank for violating an injunction and automatic stay by

filing a state court action against LB Roofing. 18 Frost Bank points out that “[t]he

protections afforded to Lawrence in his bankruptcy proceeding did not apply to [LB

Roofing].” 19        The Court agrees, and for that reason finds no clear error in the

Bankruptcy Court’s determination and affirms the decision below.



       16   [Doc. 17] at 37–39.
       17   [Doc. 28] at 32–33.
       18 [Doc. 17] at 40–41; see 11 U.S.C. § 362(a)(1) (subjecting actions “to recover a claim against
the debtor” to the automatic stay).
       19   [Doc. 28] at 34.


                                                      8
  Case 3:19-cv-01843-X Document 31 Filed 01/04/21                Page 9 of 15 PageID 3289



                     E.        Dismissal of Affirmative Defense (Issue 5)

       Continuing on, Lawrence argues that the Bankruptcy Court improperly

dismissed his affirmative defense of “offset and credit.” 20 Frost Bank returns fire:

“Lawrence’s affirmative defenses were bereft of fact, did not meet the plausibility

standard for proper pleadings, and did not give Frost [Bank] fair notice.” 21 The Court

has examined the facts, and finds no clear error in the Bankruptcy Court’s findings

on this issue. The Court therefore affirms the Bankruptcy Court’s decision.

                   F.      Whether Payments Were Collateral (Issue 6)

       Lawrence disputes that the Bankruptcy Court properly found that five checks

issued to Lawrence Built by its various clients constituted Frost Bank’s collateral. 22

Frost Bank responds by correctly pointing out that the Bankruptcy Court had

actually held that Lawrence improperly diverted funds from eight separate checks. 23

The Court has also examined the Bankruptcy Court’s factual holdings, and finds no

clear error. The Court affirms the decision of the Bankruptcy Court on this matter.

                                  G.   Asset Transferred (Issue 7)

       Next Lawrence argues that the Bankruptcy Court erred in finding that the

revenue LB Roofing 24 received from performing several jobs was the “asset



       20   [Doc. 17] at 42–43.
       21   [Doc. 28] at 36.
       22   [Doc. 17] at 44–47.
       23   [Doc. 28] at 38–43.
        24 The bankruptcy court found that these jobs were performed by Lawrence Built using the

alias LB Commercial Roofing. See supra p. 1. The Court finds no clear error in this determination.


                                                    9
 Case 3:19-cv-01843-X Document 31 Filed 01/04/21          Page 10 of 15 PageID 3290



transferred” for purposes of fraudulent transfer, as opposed to the project contracts. 25

Frost Bank pointed out that the security agreement listed collateral as including

Lawrence Built’s accounts, and noted Lawrence had cited no evidence or caselaw

demonstrating that Frost Bank’s collateral was the project contracts rather than the

accounts receivable proceeds. 26 The Court’s examination of the facts uncovers no

clear error in the Bankruptcy Court’s determination that the accounts receivable

proceeds, not the project contracts, was the asset fraudulently transferred in this

case, and for that reason affirms the Bankruptcy Court’s findings of fact on this point.

                H.      The Cross Timbers Church Agreement (Issue 8)

      Lawrence asserts that the Bankruptcy Court incorrectly found that Cross

Timbers Church contracted with Lawrence Built, not LB Roofing. 27 Because the

Bankruptcy Court didn’t clearly err on this point based on the facts presented, the

Court affirms its decision.

                                 I.   Damages (Issue 9)

      Next Lawrence contests the Bankruptcy Court’s finding and calculation of

damages because its assessment “focuses solely on revenue and ignores expenses

incurred in obtaining such revenue.” 28 Frost Bank responds that it showed at trial

that Lawrence owed debt to Frost Bank that he admitted he had not repaid, and that




      25   [Doc. 17] at 48.
      26   [Doc. 28] at 43–45.
      27   [Doc. 17] at 49.
      28   [Doc. 17] at 50–52.


                                              10
 Case 3:19-cv-01843-X Document 31 Filed 01/04/21        Page 11 of 15 PageID 3291



Lawrence was bringing forth this argument for the first time. 29 The Court finds no

clear error in the Bankruptcy Court’s finding and calculation of damages, and

therefore affirms its decision.

     J.        Non-Dischargeability of Contractual Debt (Issues 10 and 11)

      Section 523(a)(2)(A) requires debt to be obtained by “false pretenses, a false

representation, or actual fraud” in order to be considered nondischargeable. 30

Lawrence argues that because any alleged misrepresentations he made occurred

after Note 1 and Note 2’s debt arose, the debt under those notes is dischargeable and

the bankruptcy court erred in determining otherwise. 31 Lawrence also asserts that

the bankruptcy court erred by finding the debt under Note 3 nondischargeable “when

no evidence of the outstanding balance of Note 3 was presented to the court.” 32 Frost

Bank argues in response that all of Lawrence’s debts were renewed and extended

through Note 3 and a security agreement that they entered into based on Lawrence’s

misrepresentations, and thus his debts were obtained by “false representation.” 33

The Court considers this a question of fact, because the plain text of section 523

makes debt obtained through false representation nondischargeable. And finding no

clear error in the Bankruptcy Court’s examination of the facts, the Court affirms the

decision of the lower court respecting the nondischargeability of Lawrence’s debts.


      29   [Doc. 28] at 47–49.
      30   11 U.S.C. § 523.
      31   [Doc. 17] at 53.
      32   Id. at 54.
      33   [Doc. 28] at 52–54.


                                             11
 Case 3:19-cv-01843-X Document 31 Filed 01/04/21              Page 12 of 15 PageID 3292



               K.      Evidentiary Arguments (Issues 12, 13, and 20–23)

      Lawrence marshals a host of evidentiary arguments against the Bankruptcy

Court. He asserts that it erred by (1) allowing evidence outside the complaint’s scope,

(2) considering actions that happened after Lawrence petitioned for bankruptcy, (3)

disallowing Lawrence’s testimony, (4) disallowing other witness testimony, and (5)

allowing documents and other exhibits into the record without a valid business

records affidavit. 34 Frost Bank, unsurprisingly, argues that the Bankruptcy Court

made the correct evidentiary determinations. 35

      The Court reviews evidentiary decisions by the bankruptcy court under an

abuse-of-discretion standard. 36 When the Court does so, it finds based on the facts of

the case and the arguments presented that the Bankruptcy Court was well within its

discretion to reach the evidentiary decisions it did. The Court accordingly affirms the

decisions of the Bankruptcy Court on these evidentiary matters.

                                L.      Actual Fraud (Issue 14)

      As mentioned above, 37 the Bankruptcy Court found that Frost Bank had shown

that Lawrence committed actual fraud. Reviewing for clear error, the Court finds

that the Bankruptcy Court did not err, and accordingly affirms the decision.




      34   [Doc. 17] at 56–59, 65–68.
      35   [Doc. 28] at 25–27, 54–70.
      36   In re Repine, 536 F.3d 512, 518 (5th Cir. 2008).
      37   See supra p. 7.


                                                       12
 Case 3:19-cv-01843-X Document 31 Filed 01/04/21                 Page 13 of 15 PageID 3293



                                M.    Fraudulent Transfer (Issue 15)

       Lawrence argues the Bankruptcy Court erred by “not requiring that any

‘fraudulent transfer scheme’ be accompanied by a fraudulent transfer as that term is

defined under Texas law.” 38 The Bankruptcy Court indeed found that “Lawrence

perpetrated a fraudulent scheme” by transferring funds from Lawrence Built into LB

Roofing’s accounts.             Essentially, it ruled, Lawrence “siphoned off all assets and

business from [Lawrence Built] to [LB Roofing] as soon as Frost Bank started turning

up the heat.” 39 The Court finds no clear error in these findings of fact, and accordingly

affirms the Bankruptcy Court’s decision below.

                  N.       The Bankruptcy Court’s Comments (Issue 25)

       Lawrence argues that the Bankruptcy Court erred by commenting on the

credibility of witnesses in its decision. 40 Frost Bank disagrees. 41 The Fifth Circuit

has repeatedly held that Bankruptcy Courts are “in the best position to judge the

credibility of any witness who testifies under oath before it” 42 and deference to such

determinations is proper for reviewing courts. 43 This Court will not butt in and find

fault with the bankruptcy court’s judgments on the credibility of witnesses in its own



       38   [Doc. 17] at 64.
       39   [Doc. 1-1] at 37.
       40 [Doc. 17] at 70–73. Lawrence does not cite a single legal source to support his unstated
premise that a bankruptcy court cannot consider the credibility of witnesses and comment on this
consideration in its findings.
       41   [Doc. 28] at 70–71.
       42   In re Anderson, 936 F.2d 199, 204 (5th Cir. 1991).
       43   In re Duncan, 562 F.3d 688, 695 (5th Cir. 2009).


                                                       13
 Case 3:19-cv-01843-X Document 31 Filed 01/04/21                      Page 14 of 15 PageID 3294



proceedings. 44 The Court therefore affirms the decisions of the bankruptcy court on

these matters.

                                   O.     Time Limits (Issue 26)

        Finally, Lawrence argues that the Bankruptcy Court erred by limiting his time

to present his case in chief to less time than Frost Bank took to present its case. 45

This, he concludes, demonstrates that the bankruptcy court “had made up its mind

how it was going to ultimately rule in this case before the trial ever began.” 46

        At trial, the Bankruptcy Court “has broad discretion in managing [its] docket,

including trial procedure and the conduct of trial.” 47                    Lawrence offers no legal

authority to buttress the argument that his conclusory allegations about the

bankruptcy judge’s state of mind can serve as appropriate grounds for reversal. 48 The

Court rejects Lawrence’s assertion that the Bankruptcy Court exhibited prejudice by

giving him five hours in total to put on his case-in-chief. 49

                                             *       *        *




        44See Matter of Tex. Mortg. Servs. Corp., 761 F.2d 1068, 1078 (5th Cir. 1985); see also David
Strathairn:    Noah     Vosen,    THE    BOURNE      ULTIMATUM      (Universal     Pictures     2007),
https://www.imdb.com/title/tt0440963/characters/nm0000657 (instructing a fellow CIA operative not
to “second-guess an operation from an armchair”).
        45   [Doc. 17] at 74–75.
        46   Id. at 74.
        47   Sims v. ANR Freight Sys., 77 F.3d 846, 849 (5th Cir. 1996).
        48In fact, he does precisely the opposite, stating that “[t]his issue, standing alone, is not cause
for a reversal . . . .” [Doc. 17] at 74.
        49   Id.


                                                         14
 Case 3:19-cv-01843-X Document 31 Filed 01/04/21   Page 15 of 15 PageID 3295



      The Court AFFIRMS the Bankruptcy Court’s findings of fact and conclusions

of law for the reasons stated above.

      IT IS SO ORDERED this 4th day of January, 2021.




                                          BRANTLEY STARR
                                          UNITED STATES DISTRICT JUDGE




                                         15
